Citation Nr: 1646431	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1964 to September 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a September 2016 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  For the period on appeal prior to July 11, 2014, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2.  From July 11, 2014, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for PTSD have been met for the rating period on appeal prior to July 11, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD have been met for the rating period on appeal from July 11, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the July 2011 rating decision on appeal, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from January 21, 2011, the date the Veteran's claim for service connection was received.    

The Veteran asserts that his psychiatric symptoms, which include anxiety, irritability, nightmares, sleep disturbance, impaired memory, and poor concentration, warrant a higher initial disability rating.   

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, DC 9411.  A 10 percent disability rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a 50 percent disability rating, but no higher, for the initial rating period prior to July 11, 2014.  Thereafter, the Board finds that the evidence supports a 70 percent disability rating, but no higher.  

Specifically, prior to July 11, 2014, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety, irritability, nightmares, sleep disturbance, impaired memory, and poor concentration, which more nearly approximates the criteria for a 50 percent rating.  

For instance, at a June 2011 mental health consultation, the Veteran reported increasing irritability and stress, constant anxiety, nightmares, and nervousness around other people.  It was noted that, although he had retired, he had worked as an auto mechanic for many years during which time he worked mostly alone.  He stated that he drank alcohol to help with his anxiety and sleep.  He was dressed and groomed appropriately, speech was normal, mood was anxious, affect was appropriate to mood and thoughts, and he denied any suicidal or homicidal ideations.  There were no hallucinations or delusions, thought process was logical, coherent, and goal-directed, and insight and judgment were noted to be fair.  The VA psychiatrist, who has continued treating the Veteran to the present, assigned a GAF score of 49, reflecting serious symptoms.  

VA treatment notes through September 2013 reveal that his symptoms remained about the same.  His GAF scores remained consistently at 49, with the exception of a letter from May 2012, wherein his treating VA psychiatrist noted that his current GAF score was 45.  

He was afforded a VA examination in June 2011 at which he reported flashbacks, hypervigilance, sleep disturbance, nightmares, anxiety, irritability, and difficulty with attention and concentration.   The VA examination report reflects symptoms similar to those described in his VA treatment notes.  The Veteran reported that he had recently married his second wife (his first wife had passed away), and that he had no children.  He stated that he had two sisters with whom he had contact, and had some friends.  The VA examiner assessed chronic PTSD of mild to moderate severity, and assigned a GAF score of 55, reflecting moderate symptoms.  The examiner further stated that his PTSD symptoms were causing moderate impairment in social functioning, noting that although the Veteran was retired, he had worked alone and had been able to avoid conflicts with coworkers when he was employed.  

In sum, the Board finds that the evidence relevant to the initial rating period prior to July 11, 2014, is at least in equipoise as to whether the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  In this regard, the Board in particular notes the symptoms of anxiety and irritability, which contributed to his social isolation and caused social impairment, as well as his nightmares, sleep disturbance, and impaired memory and concentration.  In addition, as noted above, the VA examiner stated that his PTSD was of mild to moderate severity, and resulted in moderate social impairment.  Finally, the GAF score assigned by the 2011 VA examiner reflects moderate symptoms and is commensurate with a 50 percent disability rating.     

The Board acknowledges the GAF scores assigned by the treating VA psychiatrist which reflect serious symptoms, but finds that the weight of the evidence is against the assignment of an even higher 70 percent disability rating for the rating period prior to July 11, 2014, because the evidence does not demonstrate occupational and social impairment with deficiencies in most areas.  Although the Veteran reported social isolation, he reported a good relationship with his wife, sisters, and some friends.  Further, judgment and thinking  were consistently noted to be intact and/or normal, and no symptoms commensurate with the criteria for a 70 percent rating category were present during any part of the initial rating period on appeal prior to July 11, 2014 (e.g., he consistently denied suicidal ideation, speech was normal, he was fully oriented, was able to maintain some effective relationships, etc.).

Next, from July 11, 2014, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 70 percent disability rating, but no higher, have been met for the Veteran's PTSD.  

From July 11, 2014, the evidence demonstrates that the Veteran's PTSD manifested occupational and social impairment with deficiencies in most areas due to symptoms such as anxiety, irritability, nightmares, sleep disturbance, impaired memory, poor concentration, obsessional rituals, suicidal ideation, neglect of personal hygiene, and inability to establish and maintain effective relationships, which more nearly approximates the criteria for a 70 percent rating.  
  
The Veteran submitted a Disability Benefits Questionnaire dated July 11, 2014, completed by his VA treating psychiatrist, who noted a significant worsening of symptoms since last year despite aggressive treatment.  The doctor stated that the Veteran's PTSD causes occupational and social impairment in most areas, and that his symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood/motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals, impaired impulse control, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  He assigned a current GAF of 45, reflecting serious symptoms.  

In sum, the Board finds that the evidence relevant to the rating period from July 11, 2014, is at least in equipoise as to whether the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas.  In this regard, the Board in particular notes the doctor's notation that the Veteran's symptoms had worsened, as well as the previously unreported symptoms of obsessional rituals, suicidal ideation, neglect of personal hygiene, and inability to establish and maintain effective relationships.  In addition, the GAF score of 45 reflects serious symptoms, which is commensurate with a 70 percent disability rating.     

The Board finds that the weight of the evidence is against the assignment of an even higher 100 percent disability rating for the rating period from July 11, 2014, because the evidence does not demonstrate total occupational and social impairment.  Neither the VA treating psychiatrist nor the Veteran has suggested that his PTSD symptoms have resulted in total occupational and social impairment, providing probative evidence against the assignment of a 100 percent disability rating.  Moreover, none of the symptoms commensurate with the 100 percent disability rating category have been reported or documented.     

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's sole service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying even higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned herein were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the September 2016 Board hearing.  At that hearing, it was noted that the record would be held open to allow the Veteran to submit any updated VA treatment records.  Subsequently, the Veteran submitted the July 2014 DBQ completed by his VA treating psychiatrist.  Therefore, VA's duty to assist has been satisfied in that regard and a remand for additional treatment records is unnecessary, as the VA psychiatrist has provided an accurate and updated account of the Veteran's current symptoms.    

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2016 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has been afforded an adequate examination on the issue of rating his PTSD.  As noted above, VA provided the Veteran with an examination in June 2011.  The Veteran's history was taken, and a complete examination and interview were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 50 percent disability rating for service-connected PTSD, but no higher, is granted for the rating period on appeal prior to July 11, 2014.

A 70 percent disability rating for service-connected PTSD, but no higher, is granted for the rating period from July 11, 2014.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


